      Case 2:12-cv-00859-LMA-MBN Document 1455 Filed 06/21/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    LASHAWN JONES, ET AL.                                    CIVIL ACTION NO. 12-859

    VERSUS                                                   SECTION I, DIVISION 5

    MARLIN GUSMAN, ET AL.                                    JUDGE LANCE M. AFRICK
                                                             MAGISTRATE JUDGE NORTH


                                            STATUS REPORT

        NOW INTO COURT, through undersigned counsel, comes Third-Party Defendant, City

of New Orleans (“City”), who, pursuant to the Court’s Orders of March 18, 2019, 1 and February

4, 2021, 2 hereby submits an update 3 on the progress of the Court-Ordered Phase III new jail

building. Because of the ongoing COVID-19 global pandemic and unknowns generally associated

with municipal capital projects, the City respectfully notes the project timeline is subject to change.

        The City reasserts its objection to the continued programming and construction of a new

Phase III jail building. It remains the City’s position that there has been a significant change in

circumstances which makes the building of a new jail facility in Orleans Parish unwarranted and

unnecessary.

        As of June 21, the total number of inmates housed at the Orleans Justice Center (“OJC”),

for all locations, is 798, an increase of 25 inmates from a month ago, specifically May 19, 2021. 4




1
  R. Doc. 1227.
2
  R. Doc. 1403.
3
  See Project Status Report (June 21, 2021), attached hereto as Exhibit A.
4
  Compare “Active Inmates by Location” Report (June 21, 2021), attached hereto as Exhibit B, with R. Doc. 1449-2
(“Active Inmates by Location” Report (May 19, 2021)).
      Case 2:12-cv-00859-LMA-MBN Document 1455 Filed 06/21/21 Page 2 of 4




OJC itself has a total of 712 inmates, an increase of 19 inmates from a month ago. 5 The total

capacity in the facility is 1,438 beds.

         TDC buildings 1 and 2 were renovated at a cost of $6.2 million to the City of New Orleans

to provide “emergency” temporary housing for OPSO’s acute and subacute inmate population,

including OPSO’s female inmate population. The population at TDC is 30 inmates, down 4

inmates from a month ago. 6 Currently at TMH (the renovated TDC buildings), there are only 23

inmates housed in the complex, no change from a month ago. 7

         The City reasserts and reiterates that a new jail building is not required by the Consent

Judgment to obtain the constitutional medical and mental health care of inmates at the OJC. The

directive to build a new jail facility is not narrowly tailored to accomplish the aims of the Consent

Judgement, extends much further than necessary to correct the violation of constitutional rights

identified in the Consent Judgment, and is much more intrusive than necessary to correct an alleged

violation of those rights. 8 Moreover, a court is prohibited from ordering construction of a new jail

building. 9 The City contends that this Honorable Court failed to consider a more “flexible

approach” to the construction of a new jail facility. 10 Subject to the City’s Notice of Appeal, 11 the

City hereby submits a Court-Ordered Status Report.

                                                      Respectfully submitted,

                                                      /s/ Donesia D. Turner
                                                      SUNNI J. LEBEOUF (LSBA #28633)
                                                      City Attorney
                                                      Email: sunni.lebeouf@nola.gov
                                                      DONESIA D. TURNER (LSBA #23338)

5
  Id.
6
  Id.
7
  Id.
8
  See 18 U.S.C. § 3626(a) (requirements for prospective relief under the Prison Litigation Reform Act).
9
  18 U.S.C. § 3626(a)(1)(C).
10
   See Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S. 367 (1992). See also Horne v. Flores, 557 U.S. 433 (2009).
11
   R. Doc. 1399.


                                                          2
Case 2:12-cv-00859-LMA-MBN Document 1455 Filed 06/21/21 Page 3 of 4




                              Sr. Chief Deputy City Attorney
                              Email: donesia.turner@nola.gov
                              CHURITA H. HANSELL (LSBA #25694)
                              Chief Deputy City Attorney
                              Email: chhansell@nola.gov
                              DARREN P. TYUS (LSBA #30772)
                              Assistant City Attorney
                              Email: darren.tyus@nola.gov
                              1300 PERDIDO STREET
                              CITY HALL - ROOM 5E03
                              NEW ORLEANS, LOUISIANA 70112
                              TELEPHONE: (504) 658-9800
                              FACSIMILE: (504) 658-9868

                              Counsel for the City of New Orleans




                                 3
     Case 2:12-cv-00859-LMA-MBN Document 1455 Filed 06/21/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 21, 2021, a copy of the foregoing was served,

contemporaneously or prior, upon all counsel of record in this proceeding via the court’s CM/ECF

system.

                                                           /s/ Donesia D. Turner
                                                           DONESIA D. TURNER




                                               4
